By deposit in court of the entire fund and interest accrued, the defendant was rightly relieved as stakeholder. The fund, having been originally lodged with defendant as security for the covenants of a lease, can now be directly litigated between the lessor and lessee, without the presence of the stakeholder. Thereby the lessor is only granted the right to enforce a security originally intended for his sole benefit. Order affirmed, with ten dollars costs and disbursements. Jenks, P. J., Mills, Putnam, Blaekmar and Kelly, JJ., concurred.